DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[8, 4] change “the first U dielectric layer and the second PU dielectric layer” to “a first PU dielectric layer and a second PU dielectric layer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis for the limitations, "the first source/drain doped layer of a PD transistor” (Claim 1, Lines 10). It is unclear the term, “a PD transistor”, is “a plurality of PD transistors" (Claim 1, Line 3), “a plurality of adjacent transistors” (Claim 1, Line 7), or new PD transistor. Examiner interprets “a PD transistor” to mean the plurality of PD transistors.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0133386) (hereafter Lee).
Regarding claim 1, Lee discloses an SRAM, comprising: 
a semiconductor substrate 210 (Fig. 6B, paragraph 0017); 
a plurality of PD transistors (PD-1 and PD-2 in Fig. 4A, paragraph 0029), each including a first fin structure 222 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B), a PD gate structure 240b (Fig. 6B, paragraph 0025) formed across the first fin structure 222 (Fig. 6B) and covering a portion of a top and sidewall surfaces of the first fin structure 222 (Fig. 6B), and a first source/drain doped layer 272 (Fig. 6B, paragraph 0034) formed in the first fin structure 222 (Fig. 6B) on both sides of the PD gate structure 240b (Fig. 6B); 
a plurality of adjacent transistors (PU-1 and PU-2 in Fig. 6A, paragraph 0029), each including a second fin structure 224 (Fig. 6B, paragraph 0029) formed on the semiconductor substrate 210 (Fig. 6B) and a second source/drain doped layer 276 (Fig. 6B, paragraph 0034) formed in the second fin structure 224 (Fig. 6B), wherein the second source/drain doped layer 276 (Fig. 6B) is adjacent to the first source/drain doped layer 272 (Fig. 6B) of the plurality of PD transistors; 
an isolation layer (230 and 240a in Fig. 6B, paragraphs 0022 and 0025), formed on the semiconductor substrate 210 (Fig. 6B) and covering a portion of a top and sidewall surfaces of each first fin structure 222 (Fig. 6B); 
a fin sidewall film 250 (Fig. 6B, paragraph 0032), formed on the isolation layer (230 and 
a first PD dielectric layer 260 (Fig. 6B, paragraph 0027), formed on the isolation layer (230 and 240a in Fig. 6B) and covering sidewall surfaces of the first source/drain doped layer 272 (Fig. 6B).  
Regarding claim 5, Lee further discloses the SRAM according to claim 1, wherein: the plurality of adjacent transistors (PU-1 and PU-2 in Fig. 6A, paragraph 0029) are a plurality of PU transistors.  
Regarding claim 6, Lee further discloses the SRAM according to claim 5, wherein: the plurality of PD transistors (see Fig. 6B and paragraph 0036, wherein “epitaxy structures 272 can be n-type epitaxy structures”) are N-type; and the plurality of PU transistors (see Fig. 6B and paragraph 0036, wherein “epitaxy structures 276 can be p-type epitaxy structures”) are P-type.  
Regarding claim 7, Lee further discloses the SRAM according to claim 5, wherein: - 37 -Attorney Docket No.: 00158.0552.01US Client Ref. No.: 2016-02470-SH-US-DA1 
the semiconductor substrate 210 (Fig. 6B) includes a PD region 216 (Fig. 6B, paragraph 0019) and a PU region 212 (Fig. 6B, paragraph 0019); 
the plurality of first fin structures 222 (Fig. 6B) are formed on the PD region 216 (Fig. 6B) of the semiconductor substrate; 
the plurality of second fin structures 224 (Figs. 4A and 4B) are formed on the PU region 212 (Fig. 4B) of the semiconductor substrate; 
the isolation layer (230 and 240a in Fig. 6B, paragraphs 0022 and 0025) is formed on the PD region 216 (Fig. 6B) and the PU region 212 (Fig. 6B) of the semiconductor substrate and covers a portion of a top and sidewall surfaces of each second fin structure 224 (Fig. 6B); 
the first PD dielectric layer 260 (Fig. 6B, paragraph 0027) is formed on the PD region 216 (Fig. 6B) of the semiconductor substrate; and 
the fin sidewall film 250 (Fig. 6B, paragraph 0032) is formed on the top surface of the isolation layer (230 and 240a in Fig. 6B) in the PD region 216 (Fig. 6B) and the PU region 212 
Regarding claim 10, Lee further discloses the SRAM according to claim 1, wherein: the first source/drain doped layer 272 (Fig. 6B, paragraph 0036, wherein “A plurality of epitaxy structures 272”) is formed by a process including an epitaxial growth process.  
Regarding claim 12, Lee further discloses the SRAM according to claim 1, wherein: the first source/drain doped layer 272 (Fig. 6B, paragraph 0036, wherein “silicon (Si)”) is made of silicon, and doped (see paragraph 0037, wherein “the epitaxy structure 272 includes SiC or Si, n-type impurities are doped”) with first source/drain doping ions, wherein the first source/drain doping ions are N-type.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Jeon et al. (US 2014/0306296) (hereafter Jeon).
Regarding claim 2, Lee further discloses the SRAM according to claim 1, wherein: the fin sidewall film 250 (Fig. 4B, paragraph 0026, wherein “silicon nitride”) is made of one or more of SiN, SiCN, SiBN, and SiON; and - 36 -Attorney Docket No.: 00158.0552.01US Client Ref. No.: 2016-02470-SH-US-DA1 
the first PD dielectric layer 260 (Fig. 4B, paragraph 0027, wherein “silicon oxide”) is made of SiOx or a dielectric material with a relative dielectric constant less than 3.9.  
Lee does not disclose the plurality of first fin structures and the plurality of second fin 
Jeon discloses the plurality of first fin structures and the plurality of second fin structures (“active fins” in paragraph 0079) are made (see paragraph 0079, wherein “single crystalline silicon”) of single-crystalline silicon or single-crystalline SiGe. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form the plurality of first fin structures and the plurality of second fin structures are made of single-crystalline silicon or single-crystalline SiGe, as taught by Jeon, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Tsau et al. (US 2017/0373058) (hereafter Tsau).
Regarding claim 3, Lee further discloses the SRAM according to claim 1, wherein: the width (horizontal width of R in Fig. 5B) of the first replacement region (portion of 222 etched in Fig. 5B) is a dimension of the first replacement region in the direction perpendicular to the extending direction (vertical direction in Fig. 5B) of the first fin structure 222 (Fig. 5B) and parallel to the surface of the semiconductor substrate 210 (Fig. 5B).
Lee does not disclose a thickness of the fin sidewall film is in a range of approximately 15% to 30% of a width of the first replacement region.
Tsau discloses a thickness of the fin sidewall film 120 (Fig. 6, paragraph 0044, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form a thickness of the fin sidewall film is in a range of approximately 15% to 30% of a width of the first replacement region, as taught by Tsau, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Lee further discloses the SRAM according to claim 3, however Lee does not disclose the width of the first replacement region is in a range of approximately 5 nm to 15 nm; a distance between a first fin structure and the adjacent second fin structure is in a range of approximately 5 nm to 45 nm; and the thickness of the fin sidewall film is in a range of approximately 3 nm to 10 nm.  
Tsau discloses the width of the first replacement region (upper portions of 104.1 and 104.2 in Fig. 4) is in a range (see paragraph 0041, wherein smaller than about 30 nm”) of approximately 5 nm to 15 nm; a distance between a first fin structure 104.1 (Fig. 4, paragraph 0041) and the adjacent second fin structure 140.2 (Fig. 4, paragraph 0041) is in a range (see paragraph 0041, “less than 50 nm”) of approximately 5 nm to 45 nm; and the thickness of the fin sidewall film 120 (Fig. 6, paragraph 0044) is in a range (see paragraph 0044, wherein “range from about 5 nm to about 15 nm”) of approximately 3 nm to 10 nm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form the width of the first replacement region is in a range of approximately 5 nm to 15 nm; a distance between a first fin In re Rose, 105 USPQ 237 (CCPA 1955). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Wang et al. (US 2016/0211338) (hereafter Wang).
Regarding claim 9, Lee discloses the SRAM according to claim 1, however Lee does not disclose the first source/drain doped layer has a uniform width in a direction perpendicular to an extending direction of the first fin structure and parallel to a surface of the semiconductor substrate and the uniform width is greater than a width of the first fin structure in the direction - 38 -Attorney Docket No.: 00158.0552.01US Client Ref. No.: 2016-02470-SH-US-DA1 perpendicular to the extending direction of the first fin structure and parallel to the surface of the semiconductor substrate.  
Wang discloses the first source/drain doped layer 66 (Fig. 5, paragraph 0024) has a uniform width in a direction (horizontal direction in Fig. 5) perpendicular to an extending direction (stacking direction in Fig. 5) of the first fin structure 52 (Fig. 5, paragraph 0024) and parallel to a surface of the semiconductor substrate 50 (Fig. 5, paragraph 0023) and the uniform width (see Fig. 5) is greater than a width of the first replacement region (upper portion of 52 (Fig. 3) etched in Fig. 4) in the direction perpendicular to the extending direction of the first fin structure 52 (Fig. 5) and parallel to the surface of the semiconductor substrate 50 (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form the first source/drain doped 
Regarding claim 13, Lee discloses the SRAM according to claim 1, however Lee does not disclose the first source/drain doped layer has a top surface coplanar with a top surface of the first PD dielectric layer; and the first source/drain doped layer has no protrusion in the direction perpendicular to the extending direction of the first fin structure and parallel to the surface of the semiconductor substrate.
Wang discloses the first source/drain doped layer 66 (Fig. 5, paragraph 0024) has a top surface coplanar with a top surface of the first PD dielectric layer 58 (Fig. 5, paragraph 0019); and the first source/drain doped layer 66 (Fig. 5) has no protrusion in the direction perpendicular to the extending direction of the first fin structure 52 (Fig. 5) and parallel to the surface of the semiconductor substrate 50 (Fig. 5, paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form the first source/drain doped layer has a top surface coplanar with a top surface of the first PD dielectric layer; and the first source/drain doped layer has no protrusion in the direction perpendicular to the extending direction of the first fin structure and parallel to the surface of the semiconductor substrate, as taught by Wang, since the recesses 60 (Wang, Fig. 4, paragraph 0021) with larger width than the width of the fin 52 (Wang, Fig. 4, paragraph 0021) could provide better contacts between the . 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 7 above, and further in view of Jeong et al. (US 2017/0365522) (hereafter Jeong).
Regarding claim 8, Lee discloses the SRAM according to claim 7, however Lee does not disclose a PU dielectric layer on the isolation layer of the PU region covering a portion of the fin sidewall film formed in the PU region; and forming a PU plug in the first U dielectric layer and the second PU dielectric layer on each second source/drain doped layer.  
Jeong discloses a PU dielectric layer 136 (Fig. 2B, paragraph 0158) on the isolation layer 112A (Fig. 2B, paragraph 0037) of the PU region covering a portion of the fin sidewall film 124A (Fig. 2A, paragraph 0048) formed in the PU region; and forming a PU plug 140A (Fig. 2B, paragraph 0061) in the first U dielectric layer 134 (Fig. 2B, paragraph 0156) and the second PU dielectric layer 136 (Fig. 2B, paragraph 0157) on each second source/drain doped layer 130A (Fig. 2B, paragraph 0067).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include a PU dielectric layer on the isolation layer of the PU region covering a portion of the fin sidewall film formed in the PU region; and forming a PU plug in the first U dielectric layer and the second PU dielectric layer on each second source/drain doped layer, as taught by Jeong, since second source/drain contact plugs 140A and 140B (Jeong, Fig. 2B, paragraph 0061) may be formed on and electrically connected to the first and second source/drain regions 130A and 130B (Jeong, Fig. 2B, paragraph 0061) such that the first and second source/drain regions 130A and 130B could electrically connect to other devices. 
Regarding claim 11, Lee discloses the SRAM according to claim 1, however Lee does not disclose a second PD dielectric layer on the first source/drain doped layer and the first PD 
Jeong discloses a second PD dielectric layer 136 (Fig. 2B, paragraph 0158) on the first source/drain doped layer 130A (Fig. 2B, paragraph 0054) and the first PD dielectric layer 128 (Fig. 2B, paragraph 0056); and a PD plug 140A (Fig. 2B, paragraph 0158) formed in the first PD dielectric layer 128 (Fig. 2B) and the second PD dielectric layer 136 (Fig. 2B) on each first source/drain doped layer 130A (Fig. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include a second PD dielectric layer on the first source/drain doped layer and the first PD dielectric layer; and a PD plug formed in the first PD dielectric layer and the second PD dielectric layer on each first source/drain doped layer, as taught by Jeong, since second source/drain contact plugs 140A and 140B (Jeong, Fig. 2B, paragraph 0061) may be formed on and electrically connected to the first and second source/drain regions 130A and 130B (Jeong, Fig. 2B, paragraph 0061) such that the first and second source/drain regions 130A and 130B could electrically connect to other devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813